Order, Supreme Court, Bronx County (John A. Barone, J.), entered December 31, 2008, which, upon reargument, adhered to a prior determination denying defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, *554on the law, without costs, and the motion granted. Appeal from order, same court and Justice, entered February 1, 2008, unanimously dismissed as superseded by the appeal from the order on reargument, without costs. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
In opposition to defendants’ demonstration that plaintiff was terminated for the legitimate, nondiscriminatory reason that he threatened his supervisor with violence and engaged in other misconduct, plaintiff failed to raise the inferences that this reason was false and that discrimination based on his disability was the real reason (see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 305 [2004]). He submitted no evidence of a causal connection between his misconduct and his disability (see Rid-dick v City of New York, 4 AD3d 242, 246 [2004]). Concur— Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.